N THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In re the Marriage of:
                                                       No. 74930-7-1         c=• ▪+
                                                                             —        Cr)CY
STEPHANIE F. VANDAL,                                                         C—
                                                       DIVISION ONE          c        I'll
                                                                             ...,-.          CD

                      Respondent,                                            -

                                                       UNPUBLISHED OPINI6N -—
                                                                            ,. " 4-13ro
                                                                                 -"°r .
               and                                                           =• =>0
                                                                                      =I--
                                                                             9? nu)
 JOSEPH H. VANDAL,                                     FILED: June 19, 2017tn 2 -4=
                                                                                  .z
                                                                                   .
                                                                           .&--
                      Appellant.

       APPELWICK, J. — The trial court divided the Vandals' property upon the

dissolution of their marriage. Joseph contends that the trial court erroneously

classified his business as community property. He asserts that the trial court

double counted the business's bank accounts.         He argues that the overall

distribution of property is inequitable, considering the judgments against him. We

affirm and award attorney fees to Stephanie.

                                     FACTS

       Joseph and Stephanie Vandal were married on August 4, 2000. Joseph's1

two young children from his prior marriage lived half of the time with the couple.

Stephanie became a stay-at-home mother to care for the children.

       The couple had a son together, who was born on June 25, 2002. Their son

has been diagnosed with autism spectrum disorder.



      1 We refer to the parties by their first names for clarity. No disrespect is
intended.
No. 74930-7-1/2


       During the marriage, the couple's sole source of income was Joseph's

business. Joseph started his own business as a certified public accountant(CPA)

in 1989 and incorporated it in 1991. He received a salary of approximately $70,000

from the business.

       Joseph and Stephanie separated on August 2, 2014. Stephanie filed for

dissolution. After trial, the court entered lengthy findings of fact and conclusions

of law. The court found that the parties' community property included: the

proceeds from the sale of the former family home; the business known as Joseph

J. Vandal, CPA, P.S., together with its bank accounts and fungible assets; specific

furniture and personal property; a 2007 BMW; and funds in bank accounts at the

time of the parties' separation or as transferred after separation from community

funds. Stephanie's share of the community property was worth $211,646, while

Joseph's was $787,007. Accordingly, the court awarded Stephanie a $287,680

equalizing payment.2

       Joseph appeals.

                                  DISCUSSION

       Joseph argues that the trial court erroneously classified the business as

community property.      Br. of Appellant, 7.     He contends that even if this

characterization was proper, the trial court erred by awarding him the business's

bank accounts twice. He further asserts that the overall distribution of assets was




      2 The court noted that this payment could also be viewed as a $175,513
equalizing payment, plus reimbursement for mortgage payments in the amount of
$17,167, plus reimbursement of the increase in the line of credit of $95,000.

                                            2
No. 74930-7-1/3


inequitable, especially the maintenance award to Stephanie. Stephanie argues

that she is entitled to attorney fees on appeal.

  I.   Community Property

       Joseph argues that the trial court erred in characterizing his business as

community property. He asserts that because the business was established

before the marriage, it was presumed to be separate property, and the burden was

on Stephanie to prove otherwise. Joseph challenges the findings offact supporting

this characterization and the conclusions of law on this issue.3

       A court's characterization of property as separate or community is a

question of law reviewed de novo. In re Marriage of Griswold, 112 Wash. App. 333,

339, 48 P.3d 1018 (2002).         But, factual findings upon which the court's

characterization of property is based are reviewed for substantial evidence. Id.

Substantial evidence is evidence of sufficient quantity to persuade a rational

person of the truth of the stated premise. Id.

       The character of property as separate or community property is determined

as of the date that the property was acquired. In re Estate of Borghi, 167 Wn.2d

480,484, 219 P.3d 932(2009). Once property is established as separate property,

a presumption arises that it remained separate property. Id. But, this presumption

can be rebutted with sufficient evidence that the owner intended to change the

property from separate to community property. Id.




       3 Specifically, Joseph challenges findings of fact 2.8.2.3, 2.8.2.4, 2.8.2.5,
2.8.2.6, and 2.8.2.7 and conclusions of law 3.4.5.1(f), 3.4.5.2(a), and 3.4.5.4(e).

                                             3
No. 74930-7-1/4


      Here, the court characterized Joseph's business, Joseph J. Vandal CPA

P.S., as community property. The business does audits and tax returns for

condominium homeowners' associations (HOAs). Joseph began the business in

1989 and incorporated it in 1991, before the marriage. Thus, it was separate

property at the time of the marriage.

      But, the court determined that the business lost its characterization as

separate property. The court found that community funds were paid into the

business. And, many community and family expenses were paid through the

business during the marriage. While Joseph characterized these payments as

loans and said that the accounts were reconciled at the end of the year, no records

verified this allegation. Consequently, the court did not find Joseph's testimony to

be credible. The court further found that almost the entirety of the business's value

was based on the goodwill generated by Joseph's toil. The valuation experts and

Joseph testified that the clientele of the business required constant renewal. And,

the court found that Joseph's salary of $70,000 was inadequate to compensate the

community for his labor. Adopting primarily the analysis of Stephanie's expert,

Steven Kessler, the trial court found the value of the business was $446,000, and

awarded it to Joseph.

       A. Commingling

       Joseph argues that the trial court's findings are not supported by substantial

evidence. First, he contends that the minimal commingling between the business

accounts and community accounts does not support characterizing the business

as community property.
No. 74930-7-1/5


       Where separate property is commingled with community property with no

effort to keep the two separate, it becomes community property. In re Marriage of

Skarbek, 100 Wash. App. 444, 448, 997 P.2d 447 (2000). Commingled funds are

presumed to be community property. Id. The burden is on the spouse claiming

separate funds to clearly and convincingly trace the funds to a separate property

source. Id.

       Joseph testified about the commingling of business and community funds.

He said that all of the income earned from the business went to the community.

Stephanie would sign checks for community expenses. Joseph would then write

a check from the business into their joint account. He would write "loan" on the

check to indicate that it was money coming from the business.4 The community

paid its expenses in this way, including the mortgage, line of credit, utilities, plastic

surgery, vacation rentals, and their son's schooling. This evidence supports the

trial court's finding of fact 2.8.2.4.

       Joseph also testified that he used an equity line of credit secured by the

family house for the business. He explained that when there was a deficit with the

business, he would use this equity line of credit. During his deposition, he

estimated that around $100,000 had been drawn from the equity line of credit for

shortages in the business. This evidence supports the trial court's finding of fact

2.8.2.3.

       4No evidence was presented that these loans were ever repaid or that the
accounts were otherwise reconciled. As such, the trial court found that Joseph's
testimony that these expenses were loans was not credible. Credibility
determinations are for the trier of the fact, and this court will not review them on
appeal. In re Marriage of Burrill, 113 Wash. App. 863, 868, 56 P.3d 993(2002).

                                               5
No. 74930-7-1/6


       Joseph argues that the commingling of business and community funds does

not establish that the business became community property. But, Joseph failed to

produce records at trial to show that the loans from the business to the community

were ever reconciled. Nor did he show that these funds were treated as loans for

purposes of federal taxes. These records would have been in Joseph's control,

yet he—a CPA—did not produce them.              We conclude that the extensive

commingling of funds suggests that the business lost its nature as separate

property.

       B. Goodwill

       Second, Joseph argues that the value of the business was not primarily

based on his own labor. Joseph argues that much of the company's goodwill is

based on the creation of systems that he set up early on and allowed the company

to largely run itself.

       Washington recognizes professional goodwill as an intangible property

subject to division in a dissolution. In re Marriage of Brooks, 51 Wash. App. 882,

884,756 P.2d 161 (1988). Goodwill is often defined as an expectation of continued

patronage. In re Marriage of Hall, 103 Wash. 2d 236, 239, 692 P.2d 175 (1984).

Goodwill is a property or asset that supplements the earning capacity of another

asset, a business, or a profession. Id. at 241. It is a distinct asset, not merely a

factor contributing to the value of a business. Id. Where goodwill is acquired

during marriage, it may be community property. See Brooks, 51 Wash. App. at 888-

89.




                                            6
No. 74930-7-1/7


      Both parties' experts testified about the valuation of Joseph's business,

including the goodwill. Kessler, Stephanie's expert, used the excess earnings

approach to determine the amount of goodwill in the business. Kessler began by

calculating the net tangible assets of the business, which reflects Joseph's net

investment in the practice.    Once he determined the business's sustainable

earnings, the next step was to determine a market based compensation for

Joseph. Kessler selected a compensation of $200,000 to represent Joseph's

unique skillset.   Using a capitalization rate of 22 percent, Kessler found the

goodwill value to be $496,234. He valued the business at $534,598.

       Douglas McDaniel, Joseph's expert, also testified about the valuation of the

business. McDaniel used the excess earnings approach method as well. But,

McDaniel used a different capitalization rate of 26.8 percent. And, he used a

different market based compensation of $235,000. Under this approach, McDaniel

came up with a goodwill value of $255,078. McDaniel valued the business at

$271,466.

      The court did not fully adopt either expert's analysis. Instead, it adopted

McDaniel's capitalization rate of 26.8 percent to reflect the risk inherent in the

business. Otherwise, the court adopted Kessler's analysis. Kessler submitted a

revised business valuation based on the court's order. Using this capitalization

rate, the indicated goodwill value was $407,356. The indicated value of the

business was $445,720.

       The risk inherent in the business included the fact that Joseph has to go up

for bid every year, and there are competitors. Joseph testified about this risk. He


                                            7
No. 74930-7-1/8


explained that every year the business has to go out for bid. Then, they have to

follow up and meet with the clients. He recognized that his clients do not have

much loyalty to him, because the HOA boards and the condominium management

companies change frequently. His clients' loyalty is also extremely price sensitive:

if they can save even $300, then they will switch accountants nine times out of ten.

And, he said that a lot of how he gets new clients is "just going out there, shaking

hands."

       Joseph presented no evidence of the value of the business's goodwill prior

to the marriage. He could have produced records to establish that the company's

goodwill was not the result of his own labor. But, he did not do so. We conclude

that the experts' testimony supported the finding that the value of the business was

based almost entirely on goodwill. And, Joseph's client base had constant

turnover, requiring him to constantly go out and form new relationships with new

clients.

       Joseph's toil was community labor. See In re Marriage of Lindemann, 92

Wn. App.64, 76-77, 960 P.2d 966(1998)(increased value in cohabitant's business

was community in character because it had been achieved by community labor).

Thus, we conclude that substantial evidence supports the finding that the

business's goodwill was developed by community labor.

       C. Compensation to Community

       Third, Joseph asserts that the community was more than adequately

compensated for his toil. He contends that the finding of fact which sets out his

salary is misleading. Joseph argues that since all of the substantial funds used by


                                            8
No. 74930-7-1/9


the community came from the business—approximately $318,000 per year—the

community received far more compensation than merely Joseph's salary.

      The community is entitled to the economic benefit of a spouse's services.

Pollock v. Pollock, 7 Wash. App. 394, 401, 499 P.2d 231 (1972). Consequently, if a

spouse "seeks to retain the separate character of income derived from a

combination of his separate business and his post-marital personal services with

respect thereto, he is required to make a contemporaneous segregation of the

income so derived as between the community and his separate estate." Id. This

can be done by allocating a reasonable, fair salary to the community. Id.; Brooks,
51 Wash. App. at 886-87. Whether a salary is fair depends largely on the earnings

of the business at the time. Brooks, 51 Wash. App. at 887.

      Here, Joseph made no attempt to keep the business's income separate

from the community, as discussed above. He admits that his salary of $70,000

was insufficient to compensate him for his labor. He admits that community

expenses were paid from the business's income rather than merely from his salary.

Thus, the trial court's finding that Joseph's salary alone was inadequate to

compensate the community for his labor is supported by substantial evidence.

      The    trial   court's findings   regarding   commingling, goodwill, and

compensation to the community are supported by substantial evidence. The

majority of the business's value was derived from goodwill. This goodwill was

created by Joseph's labor and was a community asset. Joseph did not adequately

compensate the community for his toil. And, he did not produce records at trial to

show that community and business funds were treated separately. Therefore, we


                                            9
No. 74930-7-1/10


conclude that there was clear, cogent, and convincing evidence to overcome the

presumption of separate property. The trial court did not err in characterizing the

business as community property.

 II.   Double Counting

       Joseph argues that the trial court erred by double counting assets that it

awarded to him. He contends that the trial court awarded him the business's bank

accounts twice. This is so, he asserts, because the valuation of the business

included the business's bank accounts, yet the trial court awarded both the value

of the business and its bank accounts to Joseph.

       The trial court has broad discretion to distribute property in a dissolution

proceeding. In re Marriage of Wallace, 111 Wash. App. 697, 707, 45 P.3d 1131

(2002). A party challenging a property distribution must demonstrate that the trial

court manifestly abused its discretion. Id.

       Joseph raised the issue of potential double counting after the trial court

issued its memorandum opinion. He supported this with a declaration of his expert,

who stated that the bank accounts were included in the value of the business.

During the hearing to enter the final orders, the trial court invited Joseph to move

for reconsideration on this issue. Joseph did not do so. Nor did he attempt to

identify and trace the allegedly double counted funds at the hearing.

       Joseph still has not identified and traced these funds on appeal. Instead,

he simply asserts that the court must have double counted funds, because it

counted the business's bank accounts twice. But, Joseph's argument overlooks




                                              10
No. 74930-7-1/11


the different dates between the valuation of the business and the valuation of the

bank accounts.

        The experts included the liquid assets of the business in their valuations.

However, both experts used a valuation date of December 31, 2014. In awarding

the business's bank accounts to Joseph, the trial court used a valuation date of

August 2, 2014, the date of separation. In fact, the trial court valued the bank

accounts as of the date of separation to account for Joseph's extensive

postseparation withdrawals, which were made in violation of a temporary

restraining order. During the five months that passed between the trial court's

valuation date and the business's valuation date, Joseph withdrew funds across

accounts, and the business was still operating. Because Joseph never provided

records that could identify the exact funds he claims were counted twice, we

conclude that the trial court did not abuse its discretion.

 III.   Maintenance

        Joseph contends that the trial court set his continuing financial obligations,

including maintenance, beyond his earnings. While he does not challenge any of

the findings offact supporting these obligations except those previously discussed,

Joseph contends that the overall distribution is inequitable.

        RCW 26.09.090(1) permits the trial court to grant a maintenance order for

either spouse, in such amounts and for such periods of time as the court deems

just. The court must consider all relevant factors including: the financial resources

of the party seeking maintenance and that party's ability to meet his or her needs

independently; the time necessary to obtain education or training to enable the


                                             11
No. 74930-7-1/12


party to find employment; the standard of living established during the marriage;

the duration of the marriage; the age, health, and financial obligations of the party

seeking maintenance; and the ability of the party from whom maintenance is

sought to meet his or her needs while still meeting those of the other party. ROW

26.09.090(1)(a)-(f).

       An award of maintenance is within the broad discretion of the trial court. In

re Marriage of Terry, 79 Wash. App. 866, 869, 905 P.2d 935 (1995). The only

limitation on the amount and duration of maintenance under RCW 26.09.090 is

that the award must be just. In re Marriage of Bulicek, 59 Wash. App. 630, 633, 800
P.2d 394 (1990). We will find an abuse of discretion only if the trial court bases its

award or denial of spousal maintenance on untenable grounds or for untenable

reasons. Terry, 79 Wash. App. at 869.

       The trial court ordered Joseph to pay maintenance to Stephanie in the

amount of $9,000 per month for 72 months. It based this on the fact that both

parties are in good health, but Stephanie did not work outside the home during the

marriage. While Stephanie intends to go back to school to obtain a master's

degree and teaching certificate, this will take about five years. The parties had a

high standard of living during the marriage, and Joseph's income is $26,501 per

month. And, the court found that Joseph's income far exceeds his personal living

expenses.

       Joseph does not challenge any of these findings, and therefore they are

verities on appeal. In re Marriage of Petrie, 105 Wash. App. 268, 275, 19 P.3d 443

(2001)(unchallenged findings offact are verities on appeal). But, he contends that


                                             12
No. 74930-7-1/13


the court should have considered his debts and other judgments when determining

the overall distribution. Joseph points out that in addition to the $9,000 per month

maintenance order, he also has to pay $1,034 per month in child support for their

child and health insurance for the child. And, he is $90,000 in debt on the business

line of credit, which requires monthly payments of about $2,400.

       Joseph also points to the judgments against him: $175,513.25 as an

equalizing payment to Stephanie to arrive at a 50/50 division of community

property, $95,000 to Stephanie to reimburse her for withdrawals on the home line

of credit, $17,167.12 to reimburse Stephanie for mortgage payments, and

$101,691.39 to reimburse their son for withdrawals from his UTMA (uniform

transfer to minors) account. He suggests that he cannot pay off these judgments

while making the required monthly payments.            And, he alleges that the

maintenance award is a windfall, because Stephanie will receive the benefit of the

judgments in addition to considerable personal property.

       This court has previously upheld maintenance awards to spouses who

received significant property awards. See, e.g., In re Marriage of Wright, 179 Wn.

App. 257, 261, 270, 319 P.3d 45 (2013). In Wright, the trial court awarded

$8,526,834 in community property to the wife, along with a $1.7 million equalizing

payment and maintenance of $1 million spread over three years. Id. at 261. It

awarded $8,657,042 in community property and $979,966 in separate property to

the husband. Id. The husband argued that the trial court abused its discretion by

awarding maintenance, because the wife did not demonstrate financial need in

light of the property awarded. Id. at 269. The Court of Appeals rejected this


                                            13
No. 74930-7-1/14


argument, noting that financial need is not a prerequisite to maintenance. Id. at

269-70.

        Given the trial court's findings regarding Joseph's salary of $26,501.47 per

month, the middle range length of the marriage, the parties' standard of living

during the marriage, and Stephanie's role as caregiver for the children during the

marriage, we cannot say that the trial court abused its discretion in awarding

$9,000 in monthly maintenance. The award is just in light of the parties' financial

positions.

        This is so even in light of the judgments against Joseph. The trial court may

properly consider a spouse's waste or concealment of assets in making a property

distribution. Wallace, 111 Wash. App. at 708. Here, Joseph violated the temporary

restraining order put in place after the parties separated by withdrawing large sums

of money from community accounts. The parties separated on August 2, 2014.

On September 15, 2014, the court entered a temporary order imposing financial

restraints on the parties. Under these restraints, the parties were prohibited from

transferring property or withdrawing any monies from checking accounts of either

or both parties, unless in the ordinary course of business or for the necessities of

life.   And, the parties were ordered notify the other of any extraordinary

expenditures. The court also ordered that Joseph was responsible for paying both

mortgages on the family home.

        In violation of this order, Joseph withdrew a total of $130,691 from

community accounts. He failed to pay the first and second mortgages on the family

home. Consequently, the mortgages were in arrears in the amount of $17,167


                                             14
No. 74930-7-1/15


when the home was sold, thereby reducing the proceeds from the sale. Joseph

also drew $95,000 on the equity line of credit secured by the family home after

separation. And, Joseph completely emptied the son's UTMA account, which

contained $101,691 at the time of separation.

      These judgments against Joseph do not make the maintenance award

unjust. The judgments stemmed from Joseph's actions taken in direct violation of

a court order. It was not an abuse of discretion to hold him accountable for those

actions.

IV.   Attorney Fees

      Stephanie asserts that this court should award her attorney fees on appeal.

She contends that she should not be required to use the maintenance and property

assets awarded to her to defend the trial court's decisions. Both parties have

submitted financial declarations so that we may determine whether to award

attorney fees and costs.5

       Under RCW 26.09.140, a court has discretion to award attorney fees to

either party depending on the parties' financial resources. The court should

balance the financial need of the requesting party against the other party's ability

to pay. In re Marriage of Pennamen, 135 Wash. App. 790, 807-08, 146 P.3d 466

(2006).

      Stephanie's financial declaration lists her monthly gross income, which

consists of maintenance and child support, as $10,034. Her total net income is



      5 Stephanie moved to strike Joseph's financial declaration as untimely.
Joseph filed a response, requesting an extension. We deny the motion to strike,
and we consider both parties' financial declarations.

                                            15
No. 74930-7-1/16


$8,394. Stephanie lists monthly expenses totaling $8,400. And, she states that

she has no savings to protect her in case of an emergency. Joseph has not made

the equalizing payments that could alter Stephanie's financial position.

       Joseph's financial declaration states that his monthly gross income is

$23,673. His monthly net income, after taxes and maintenance, is $10,203. He

lists his monthly household expenses as $7,853. Joseph also asserts that he has

monthly payments totaling $3,060.60 toward his other debts.

         However, Joseph's listed personal monthly debt payments, such as car and

health insurance, were historically paid through the business, not personally,

based on the evidence presented at trial. This is supported by the fact that Joseph

did not list these expenses on the financial declaration submitted to the court

below.

       Therefore, we conclude that Stephanie has financial need and that Joseph

has the ability to pay her attorney fees. We award Stephanie her appellate attorney

fees and costs, subject to her compliance with RAP 18.1(d).

       We affirm.




WE CONCUR:




                                           16